DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/8/2021 have been entered. 

Response to Amendment
The amendment filed on 2/8/2021 cancelled claim 2, 10.  Claim 4, 12 was previously cancelled.  No new claim is added. Claims 1, 9, 17-18, 20-21 have been amended.  Therefore, claims 1, 3, 5-9, 11, 13-22 are pending and addressed below.                

Applicant’s amendments made to claim 17-18, 20-21 filed on 2/8/2021 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 rejections.  




Claim Objections
Claims 3, 11, 14 are objected to because of the following informalities: 
Claim 3, 14 appear having improper status identifier.  
Claim 3, 14 was amended and should bear status identifier as “Currently Amended”. 

Claim 11 recites dependency on cancelled claim 10. For prosecution purpose, Examiner treats the instant claim depends on claim 9.
Appropriate correction is required.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory.  Applicant argues it is integrated into a practical application.  Applicant further argues an analogy with the Example 42 and Alice 101 decision.  (Remarks, 2/8/2021)

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of method claims, system claims or product claims.

The claimed invention (Claims 1, 3, 5-9, 11, 13-22) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 9 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 9, step 1-5 of, 
updating, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer
receiving….., directly from a Payment Service Provider (PSP) the PSP device that is separate and distinct from the server, a promotion Application Programming Interface (API) call comprising a transaction request corresponding to a user, the transaction request indicating account information of an account, the promotion API call established through a connectivity between the PSP device and the server computing device; and 
determining…. whether the account indicated in the transaction request is eligible for a promotion transaction in response to the reception of the transaction request by;
(a) searching a database based on the account information, (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts;
transmitting….the transaction request to a promotion platform for providing one or more promotion options for display and selection at an electronic device associated with the user in response to the determination that the account is eligible for the promotion transaction; 
transmitting…..the transaction request directly to an issuer server indicated in account information for completing a transaction associated with the transaction request in response to the determination that the account is Not eligible for the promotion transaction. 


In addition, claim 9, steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive a transaction request, can evaluate/determine whether the account is eligible for a promotion, can observe/search account information in a database, can evaluate/determine whether account information is within a range of account, can observe/transmit/send the transaction request to a promotion platform or transmit/send the transaction request to an issuer computer.

Independent claim 9, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a server/ computing device, a PSP device, an electronic device, a database) to perform steps 1-5.   Other than reciting “by a server computing device”, nothing in the claim element 

Further, Step 2, 4, 5 of (“receiving…a promotion call…”, “transmitting the transaction request to a promotion platform/an issuer server) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data, and transmitting/sending data.  



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 9 (step 2B):  There are additional elements (i.e. a server computing device, a PSP device, an electronic device, an issuer server, a database) in claim 9 to actually perform the steps 1-5.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0012, 0151, 0152] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in 

The newly added procedural limitation “updating, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer”, are specified at a high level of generality, 
one can update promotion information in a database/file anytime, and is 
simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The newly added procedural limitation “determining…. whether the account indicated in the transaction request is eligible for a promotion transaction in response to the reception of the transaction request by;
(a) searching a database based on the account information, (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts”, are specified at a high level of generality, 

simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. They are directed to improve the promotion selection process rather than functioning of a computer, nor improving the computer-related technology.  Thus there is no technical improvement made to a computer technology or computer functioning.  

Again, the newly amended procedural limitation “transmitting….the transaction request to a promotion platform for providing one or more promotion options for display and selection at an electronic device associated with the user in response to the determination that the account is eligible for the promotion transaction”, and “transmitting…..the transaction request directly to an issuer server indicated in account information for completing a transaction associated with the transaction request in response to the determination that the account is Not eligible for the promotion transaction” are specified at a high level of generality, and is merely insignificant extra-solution activity” to the judicial exception since they are merely transmitting/sending data over internet, as well as organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to, “updating of a promotional database that provides one or more promotion options, on-demand, when a transaction is triggered for display at an electronic device” (see Remark, p. 9, 2/8/2021), nowhere in the claim recite “on demand” features and how the system control/automate the updating database triggering/invoking “on demand” option related to a transaction. The updating promotion in a database based on promotional criteria given by an issuer is organized information through human activity or merely mental tasks.  Other than merely receiving/retrieving data, determining whether it is eligible by searching account information, and see if the account is within a range of account that has available promotion, there is No improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  As such, do not constitute significantly more.
                               
Furthermore, what Applicant is referring to,  “transmitting….the transaction request to a promotion platform for providing one or more promotion options for display and selection at an electronic device associated with the user in response to the determination that the account is eligible for the promotion transaction”, and “transmitting… the transaction request directly to an issuer server indicated in account information for completing a transaction associated with the transaction request in response to the determination that the account is Not eligible for the promotion transaction”, are the solution of the abstract idea but Not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.    Applicant merely define a set of desirable results rather than defining a how the system achieve/control/automate promotion selection other than merely receiving data, determining whether it is eligible for promotion, and sending information.  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. 

Additionally, obtaining data, determining data, selecting data, updating data, and sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or 

Dependent claims 11, 13-16, 20-22 are merely add further details of the abstract steps/elements recited in claims 9, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The additional element (XML gateway, payment network server) are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  
Therefore, dependent claims 11, 13-16, 20-22 are also non-statutory subject matter.


Independent claims 1:    Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 9.  

Further, the components (i.e. a server, a processor, a memory, Payment Service Provider (PSP) device, a database) described in independent claims 1 add nothing of substance to the underlying abstract idea.  These components are merely recited at a 

Dependent claims 3, 5-8, 17-19, are merely add further details of the abstract steps/elements recited in claims 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3, 5-8, 17-19          are also non-statutory subject matter.

Viewed as a whole, the claims (1, 3, 5-9, 11, 13-22) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 



Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Example 42. Applicant further argues that the decision in Example 42 hold sway because the claimed invention has specific improvement.  

In response, the Examiner respectfully disagrees that the instant claimed invention and Example 42 are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 
Applicant’s analogy to Example 42 Claim 1 is conclusory and unpersuasive.

In claim 1 of Example 42, the additional elements recite a specific manner of providing                     a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is 

Thus, Example 42, claim 1 provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Specifically, the Specification has technical evidence/technical support that the claimed invention, when implemented, improves the functionality of the computing device itself, or that it improves another technology or technical field.

Thus, the claim as a whole integrates the mental process into a practical application and therefore is eligible.   

updating, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer”, determining…. whether the account indicated in the transaction request is eligible for a promotion transaction in response to the reception of the transaction request by;
(a) searching a database based on the account information, (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts”, and “transmit the transaction request to a user device or to the issuer computer” along with the requirement to perform it by a computer and on the internet.  

Other than reciting “by a server computing device”, nothing in the claim element precludes the step from practically being performed in the mind or by paper and pen. One can update promotion information in a database/file anytime, can search a database based on account information, can determine if the account has available promotion, can retrieve and use the coupon, and are simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.




Similarly, unlike Example 42, claim 1, in the instant application, Applicant’s Specification,  paras [0012, 0151, 0152] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation. 
Applicant is using a generic or general-purpose computer (Specification [0012, 0151, 0152]) as a tool to implement abstract ideas, which is simply automating mental tasks and do not result in improving computer functionality or computer-related technology. 

The newly added procedural limitation “updating, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer”, are specified at a high level of generality, 
one can update promotion information in a database/file anytime, and is 
simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

(a) searching a database based on the account information, (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts”, are specified at a high level of generality, 
one can search account information in a database, can evaluate/determine an account is within a range of account which has available promotion, and can retrieve the promotion information associated with that account, and are
simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. They are directed to improve the promotion selection process rather than functioning of a computer, nor improving the computer-related technology.  Thus the argument regarding an improvement to a computer technology or computer functioning analogous to Example 42 is not persuasive.  

Furthermore, what Applicant is referring to,  “transmitting….the transaction request to a promotion platform for providing one or more promotion options for display and selection at an electronic device associated with the user in response to the determination that the account is eligible for the promotion transaction”, and “transmitting… the transaction request directly to an issuer server indicated in account how the system achieve/control/automate promotion selection other than merely receiving data, updating data, determining whether it is eligible for promotion, and sending information.  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. 

Additionally, obtaining data, determining data, selecting data, updating data, and sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment 

They are directed to improve the promotion selection process rather than functioning of a computer, nor improving the computer-related technology.  Thus the argument regarding an improvement to a computer technology or computer functioning analogous to Example 42 is not persuasive.  

Thus, the combination of steps neither have improvement made to computer functionality or capability, nor the instant claims effect an improvement in functioning of another technology.    The claim as a whole does not integrate into a practical application and therefore is Not eligible.

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in Example 42.  



Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.

Applicant's arguments with respect to the newly amended portion in claims 1, 9 have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 9 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that additional sections of Boal reference are cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points 
to additional Boal’s teachings to support the rejection moots Applicant's argument with respect to the claim 1, 9. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 3, 5-8, 17-19, and 11, 13-16, 20-22, dependent from independent claim 1, and 9 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 3, 5-8, 17-19, and 9, 11, 13-16, 20-22 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-9, 11, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1, 3, 5-9, 11, 13-22) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 

Independent claim 9 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 9, step 1-5 of, 
updating, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer
receiving….., directly from a Payment Service Provider (PSP) the PSP device that is separate and distinct from the server, a promotion Application Programming Interface (API) call comprising a transaction request corresponding to a user, the transaction request indicating account information of an account, the promotion API call established through a connectivity between the PSP device and the server computing device; and 
determining…. whether the account indicated in the transaction request is eligible for a promotion transaction in response to the reception of the transaction request by;
(a) searching a database based on the account information, (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts;

transmitting…..the transaction request directly to an issuer server indicated in account information for completing a transaction associated with the transaction request in response to the determination that the account is Not eligible for the promotion transaction. 

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g.,  (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts.

In addition, claim 9, steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive a transaction request, can evaluate/determine whether the account is eligible for a promotion, can observe/search account information in a database, can evaluate/determine whether 

Independent claim 9, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a server/ computing device, a PSP device, an electronic device, a database) to perform steps 1-5.   Other than reciting “by a server computing device”, nothing in the claim element precludes the step from practically being performed in the mind. One can receive a promotion call/transaction request, determining whether the promotion eligibility for the account and send decision/information to the user device or issuer computer.    There is no specificity regarding any technology, just broadly, a processor executing programming instructions, couple data base to store data, transmitting/sending information/data to another device over internet.    Thus, the processor/computing server/PSP device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose 

Further, Step 2, 4, 5 of (“receiving…a promotion call…”, “transmitting the transaction request to a promotion platform/an issuer server) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data, and transmitting/sending data.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 9 (step 2B):  There are additional elements (i.e. a server computing device, a PSP device, an electronic device, an issuer server, a database) in claim 9 to actually perform the steps 1-5.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the 

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/send information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 9). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of 

Applicant’s Specification, paras [0012, 0151, 0152] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0012, 0151, 0152], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation “updating, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer”, are specified at a high level of generality, 
one can update promotion information in a database/file anytime, and is 


The newly added procedural limitation “determining…. whether the account indicated in the transaction request is eligible for a promotion transaction in response to the reception of the transaction request by;
(a) searching a database based on the account information, (b) determining whether the account information is within a range of accounts for which one or more promotions are available, and (c) retrieving the one or more promotions if the account information is within the range of accounts”, are specified at a high level of generality, 
one can search account information in a database, can evaluate/determine an account is within a range of account which has available promotion, and can retrieve the promotion information associated with that account, and are
simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception. They are directed to improve the promotion selection process rather than functioning of a computer, nor improving the computer-related technology.  Thus there is no technical improvement made to a computer technology or computer functioning, and as such does not constitute significantly more.

Again, the newly amended procedural limitation “transmitting….the transaction request to a promotion platform for providing one or more promotion options for display and 

What Applicant is referring to, “updating of a promotional database that provides one or more promotion options, on-demand, when a transaction is triggered for display at an electronic device” (see Remark, p. 9, 2/8/2021), nowhere in the claim recite “on demand” features and how the system control/automate the updating database triggering/invoking “on demand” option related to a transaction. The updating promotion in a database based on promotional criteria given by an issuer is organized information through human activity or merely mental tasks.  Other than merely receiving/retrieving data, determining whether it is eligible by searching account information, and see if the account is within a range of account that has available promotion, there is No improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  As such, do not constitute significantly more.

Furthermore, what Applicant is referring to,  “transmitting….the transaction request to a promotion platform for providing one or more promotion options for display and selection at an electronic device associated with the user in response to the determination that the account is eligible for the promotion transaction”, and “transmitting… the transaction request directly to an issuer server indicated in account information for completing a transaction associated with the transaction request in response to the determination that the account is Not eligible for the promotion transaction”, are the solution of the abstract idea but Not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.    Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specific how the system achieve/control/automate promotion selection other than merely receiving data, determining whether it is eligible for promotion, and sending information.  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. 

Additionally, obtaining data, determining data, selecting data, updating data, and sending/transmitting data in online environment, are generic technique since it is 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Dependent claims 11, 13-16, 20-22 are merely add further details of the abstract steps/elements recited in claims 9, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The additional element (XML gateway, payment network server) are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  


Independent claims 1:    Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 9.  

Further, the components (i.e. a server, a processor, a memory, Payment Service Provider (PSP) device, a database) described in independent claims 1 add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Dependent claims 3, 5-8, 17-19, are merely add further details of the abstract steps/elements recited in claims 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or 

Viewed as a whole, the claims (1, 3, 5-9, 11, 13-22) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US 20130204697), in view of Zamer et al. (hereinafter, Zamer, US 20150193803).

As per claim 1, 9, Boal discloses a server, a method, for determining if an account in a transaction request is eligible for a promotion, comprising: 
at least one processor ([0100]); and 
at least one memory ([0100, 0106]) including computer program code ([0100, 0106]); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the server at least to: 
update, real-time, a database of promotions whenever an account becomes eligible for a promotion or whenever new promotion criteria are determined by an issuer ([0093,  In an embodiment, terminal 542 communicates with coupon server 510 to locate applicable coupon(s) that have been saved to the customer's 
determine whether the account indicated in the transaction request is eligible for a promotion transaction in response to the reception of the transaction request  ([0040, In an embodiment, coupon information 151-154 may indicate to the customer coupons that have automatically been added to the customers' account in response to the transaction, 0068, Block 370 comprises causing provision of an electronic receipt, such as depicted in FIG. 1, via an electronic address associated with the account.  The electronic receipt optionally includes coupon information, such as a link to a website comprising coupon offers distributed by the retailer and/or the coupon distributor, or data identifying one or more specific coupon offers for which the customer is eligible. The electronic receipt optionally includes coupon information, such as a link to a website comprising coupon offers distributed by the retailer and/or the coupon distributor, or data identifying one or more specific coupon offers for which the customer is eligible, 0198, In an embodiment, the method further comprises: selecting one or more coupon offers for which the customer is eligible based on the transaction information, 0228, Block 1270 comprises identifying one or more offers responsive to the request, 
(a) searching a database based on the account information ([0115, The coupon availability logic 826 is coupled to the point of sale interface logic 812 to receive the account identifying information, and has an implicit indirect connection to the OS 804, CPU 802, and data store 512 for the purpose of issuing one or more database queries or other requests to determine if the account identifying information is associated with one or more digital coupons saved to an account in the data store, 0163, In an embodiment, the terminal or retail server may itself comprise a database or cache of customer identifiers and known customer identities, which may then be searched using the first customer identifier, 0163, In an embodiment, the query requests information such as a list of digital coupons or payment mechanisms corresponding to the first customer identifier,   0221, Thus, block 1230 in these embodiments simply comprises looking up user entities by querying the database using one or more user identifiers provided in each transaction, 0077, Block 420 may involve querying one or more databases of account information held locally with the performing entity and/or at a coupon server.  Block 420 further comprises identifying an electronic address associated with the account, 0219, The user database comprises a plurality of user entity objects, each corresponding to a different user entity.  Each user entity is mapped to one or more user identifiers.  The user identifiers belonging to a specific user entity may have been provided by a user, for example, during an account registration process]), 
(b) determining whether the account information is within a range of accounts for which one or more promotions are available ([0115, The coupon availability logic 826 is coupled to the point of sale interface logic 812 to receive the account identifying information, and has an implicit indirect connection to the OS 804, CPU 802, and data store 512 for the purpose of issuing one or more database queries or other requests to determine if the account identifying information is associated with one or more digital coupons saved to an account in the data store, 0121, the user account data specifies one or more account identifiers for each user account.  The user account data may also specify or otherwise indicate one or more electronic addresses tied to each account.  Each account identifier may in turn be associated with data identifying one or more digital coupons that are available to a user.  Some or all of the one or more digital coupons may also be associated with other account identifiers associated with the user account, 0163, In an embodiment, the query requests information such as a list of digital coupons or payment mechanisms corresponding to the first customer identifier.  The other computer may be configured to respond with the requested information if the first customer identifier corresponds to the known customer identity, and to otherwise respond with an indication that the first customer identifier does not correspond to any known customer identity.  In an embodiment, the terminal or retail server may itself comprise a database or cache of customer identifiers and known customer identities, which may then be searched using the first customer identifier, 0228, Block 1270 comprises identifying one or more offers responsive to the request, based on transaction 
(c) retrieving the one or more promotions if the account information is within the range of accounts (Boal teaches [0093, In an embodiment, retailer 545 allows customer 535 to redeem a coupon by presenting a printed or digital coupon at terminal 542 while engaging in an applicable transaction.  In an embodiment, retailer 545 allows customer 535 to redeem a coupon by presenting an identifier while engaging in a transaction....Terminal 542 uses the identifier to locate applicable coupon(s) that have been saved to the customer's account.  In an embodiment, terminal 542 communicates with coupon server 510 to locate applicable coupon(s) that have been saved to the customer's account, 0121, the user account data specifies one or more account identifiers for each user account.  The user account data may also specify or otherwise indicate one or more electronic addresses tied to each account.  Each account identifier may in turn be associated with data identifying one or more digital coupons that are available to a user.  Some or all of the one or more digital coupons may also be associated with other account identifiers associated with the user account]);


However, Boal does not explicitly disclose 
receive, directly from a Payment Service Provider (PSP) device that is separate and distinct from the server, a promotion Application Programming Interface (API) call comprising a transaction request corresponding to a user, the transaction request indicating account information of an account, the promotion API call established through a connectivity between the PSP device and the server; and 
Zamer teaches ([0020, In one embodiment, user identifier 130 may be used by a payment service provider to associate user 105 with a particular account 
maintained by the payment provider, 0026, payment provider server 170 also maintains a plurality of user accounts 180, each of which may include account information 185 associated with consumers, merchants, and funding sources, such as banks or credit card companies.  For example, account information 185 may include private financial 
information of users of devices such as account numbers, passwords, device identifiers, user names, phone numbers, credit card information, bank information, or other financial information which may be used to facilitate online transactions by user 105,  0027, For example, user 105's user account may be associated with a plurality of coupons collected by user 105 or by user device 110.  The coupons may be organized by merchant, applicable product or services, effective date, amount of discount, or other discount conditions, 0036, User device 110 or payment provider server 170 also may access the browsing history, download history, or cookies of user 105,  (read on  “comprising a transaction request corresponding to a user, the transaction request indicating account information of an account”), 0058, The payment service provider makes an API call to a product information service furnished by the home appliance 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boal’s incentive redemption method by including API call to identify a user account and his/her eligibility for offers, as disclosed by Zamer.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective discount distribution and redemption.

However, Boal does not explicitly disclose 
transmitting, by the server computing device, the transaction request to a promotion platform for providing one or more promotion options for display and selection at an electronic device in response to the determination that the account is eligible for the promotion transaction (Examiner Note:  The underlined claimed elements are simply “intended use” (i.e. description of what is displayed) that does not have any functionality to limit the step of “transmitting”, or does not affect/impact the step of transmitting the transaction request to a promotion platform.  Applicant has neither positively recited any active steps that positively 

transmitting, by the server computing device, the transaction request directly to an issuer server indicated in account information for completing a transaction associated with the transaction request in response to the determination that the account is Not eligible for the promotion transaction (Examiner Note: The underlined claimed elements are simply “intended use” (i.e. description of what is completed) that does not have any functionality to limit the step of “transmitting”, or does not affect/impact the step of transmitting the transaction request to an issuer server.  Applicant has neither positively recited any active steps that positively recite the step of completing a transaction, how to complete the transaction in a specific way.  The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed invention.  As such, the applicant is merely assuming that such data exists and it is possible, but not required, that how collecting consent are performed in “transmitting” step.  Therefore, it is just non-functional descriptive material that is being given, little, if any, patentable weight.  See MPEP 2114.04 and 2111.  For sake of prosecution, Zamer teaches the claimed feature ([0023, For example, checkout application 155 may receive and process a payment confirmation from payment service provider server 170, as well as transmit transaction information to the payment provider and receive information from the payment provider (e.g., a transaction ID).  Checkout application 155 may be configured to receive payment via a plurality of payment methods including cash, credit cards, debit cards, checks, money orders, or the like]). 




As per claim 3, 11, Boal further discloses,
wherein the at least one memory, the computer program code, and the at least one processor, in response to transmitting the transaction request to the promotion platform, are configured to cause the server  
receive, from the promotion platform, the one or more promotion options, the one or more promotion options presenting a choice to participate in the promotion ([0181, The electronic receipt may optionally include coupon information, as described elsewhere in this disclosure, by which the customer may add new digital coupons to the customer's account.  Block 1180 comprises providing the electronic receipt via an electronic address associated with the account, as described in block 450.  In an embodiment where the account identifying information is an email address, the electronic receipt, or a notification of the 
transmit a promotion option message including the one or more promotion options to the PSP device (Fig. 1, item 154, [0036, 0037, 0038, Coupon information 151-152 is intermingled within item list 140.  Specifically, coupon offer link 151 is displayed after item 142 and coupon offer link 152 is displayed after item 145, 0151, Flow 700 begins with block 702, at which the merchant point-of-sale spools data comprising SKUs or other identifiers of items purchased in the customer transaction and sends the data along with the customer identity (or session data that may be used to tie the spooled data to the previously determined customer identity) to the coordinating computer.  At block 704, the coordinating computer generates and formats a message, based on the SKUs.  The message provides receipt data to the user and/or a link to a URL that may be used to obtain receipt data]).  


As per claim 5, 13, Boal further discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: 
receive, from the PSP device, a user reply, in response to the reception of the promotion option message, the user reply indicating an interest to participate in the promotion ([0045,   As another example, the user may launch a mobile coupon client on a smartphone, without having selected a link in an electronic 
forward the transaction request to the issuer server indicated in the account information when the received user reply indicates the interest to participate in the promotion ([0154, 0229, Similarly, recent transaction logs may be used to identify complimentary items in which the user may be interested.  For example, if the user has recently bought milk, the offer server may decide to provide the user with an offer for cookies, 0238, The store controller may, in concert with retail data center 1320, assist the terminals 1340 in conducting transactions, including by providing information about items and offers, as well as by providing payment processing services.  The store controller may collect transaction data from the terminals 1340 and forward it in real time or near real time to a respective data center 1320, 0212, For example, in an embodiment, as explained previously, offer selection can be based on both purchase history and a retailer 

As per claim 6, 14, Boal further discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: 
transmit the transaction request to the issuer server indicated in the account information when the received user reply does not indicate the interest to participate in the promotion ([0229,  recent transaction logs can be utilized to identify items that are not likely to be purchased by the user in the near future.  For example, if the user does proceed to buy milk, and then sends another request for an offer, offers for milk may be suppressed]).  

As per claim 8, 16, Boal further discloses the server of claim 1, wherein the server is a payment network server (Fig. 4, 0074, a payment server, 0134, The interfaces may be activated by customer input such as launching an application or selecting a link in an email, in response to unsolicited communications from coupon server 510, the payment server, and/or in response to signals received from terminal 530]).


As per claim 17, 20, Boal further discloses; however, Boal does not explicitly disclose wherein the electronic device is integrated into the PSP device.


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boal’s incentive redemption method by including API call to identify a user account and his/her eligibility for offers, and a PSP device/user device, as disclosed by Zamer.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective discount distribution and redemption.

As per claim 18, 21, Boal further discloses wherein the electronic device is a mobile device ([0045, In an embodiment, the mobile client may have notified the user that new offers are available prior to the user having launched the coupon client, 0052, The input specifying the one or more payment mechanisms may include, for instance, swiping a credit card through a magnetic reader, detecting an RFID or NFC tag, the tendering of cash or a credit card, a transfer of funds via a mobile payment application on a mobile device, and so on, 0062, Or, the preference may be communicated along with the 

As per claim 19, 22, Boal further discloses, wherein when the account indicated in the transaction request is eligible for the promotion transaction, the promotion transaction is configured to be applied to the transaction request before completing the transaction associated with the transaction request ([0093, Terminal 542 uses the identifier to locate applicable coupon(s) that have been saved to the customer's account.  In an embodiment, terminal 542 communicates with coupon server 510 to locate applicable coupon(s) that have been saved to the customer's account.  In an embodiment, terminal 542 instead relies upon coupon server 510 to push coupon availability data for various account identifiers to retail server 540.  For example, coupon server 510 may periodically provide retail server 540 with a table of account identifiers and newly associated or disassociated digital coupon identifiers, 0094, Terminal 542 periodically, or in response to a transaction, reports coupon usage data to coupon server 510.  Coupon usage data indicates the redemption of one or more coupon offers, along with unique identifiers associated with the redemptions, so that coupons may be removed from the redeeming customer's account(s).  In an embodiment, terminal 542 is further configured to periodically send transaction data to coupon server 510.  The data may include one or more of sales price(s), transaction date(s) and time(s), and identifiers of product(s) or service(s) included in each transaction, 0180, In an embodiment, the transaction information includes coupon redemption data indicating that the one or more digital coupons were applied to the transaction.  Optionally, at block 1160, a coupon .

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US 20130204697), in view of Zamer et al. (hereinafter, Zamer, US 20150193803), further in view of Ortiz et al. (hereinafter, Ortiz, US 2014/0108263).                               

As per claim 7, 15, Boal further discloses the server of claim 1, however, Boal and Zamer do not disclose wherein the server is an Extensible Markup Language (XML) Gateway.  
Ortiz teaches ([0112, (418) represents a gateway, such as an XML gateway, configured to serve as an interface between the adjudication server 110 and merchant payment 
processor services (112, 420) "Card Systems (TSYS)"]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boal’s and Zamer’s offer distribution method by including XML gateway to secure the user’s offer redemption, as disclosed by Ortiz.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective discount redemption.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Carpenter et al. (US 2014/0188586),
Etheredge et al. (US 2010/0106582),  
Chuang et al. (US 2012/0226546),  and
Battle et al. (US 20145/0149271), 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN M LI/Primary Examiner, Art Unit 3681